DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwalm et al. (US 642101) in view of Iga (JP 2011-084699A).
Schwalm et al. (US 6242101) discloses radiation curable formulations which are used as automotive topcoats (see abstract). Schwalm et al. states radiation curable formulations are materials that include ethylenically unsaturated polymers that are physically dried and then cured by exposing to electron beams (see col. 1, lines 10-17). Schwalm et al. discloses forming a radiation curable composition which eliminates the sue of inert organic solvents  (see col. 2 lines 18-19). 

Iga discloses a process for forming a coating film that is glossy and smooth (see 0002 of the translation) which is important in the automotive field. The coating composition comprises a binder resin, curing agent, a plasticizer and a pigment. Since all of the components of the composition do not fully dissolve in each other, when a solvent is applied convection can occur and make the coating non-uniform (see 0004). Iga discloses during drying the coating film shrinks and the amount of shrinkage depends on the unevenness of the surface of the object being coated and how well the coating flows over the surface to fill the concave portions of the surface (see 0009 of the translation).  Iga states the viscosity of the layer can vary from the surface to a depth within the coating during drying (see 0014 of the translation). Iga discloses the use of surface viscosity of an applied coating using electric field pick-up in order to provide a smooth surface. The value is when the non-volatile fraction is between 90% mass and 100% mass, the viscosity is in the range of 500mPa*s to 3100 mPa*s (see 0030).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Schwalm et al. to use the drying and curing process as disclosed by Iga. One would have been motivated to do so since both disclose compositions that are applied as an outer coat for automotive substrates where Iga further teaches the disclosed drying method provides a uniform coating which is desired when applying such coating over automotive substrates. 
As to claim 2, the viscosity is around 10 Pa*s (see Examples). 
As to claim 3, Iga discloses the use of a viscosity adjustment component in order to control the viscosity to suppress an increase in surface viscosity (see 0137). It would have been obvious to one having ordinary skill in the art before the effectifve filing date of the claimed invention to modify the process of Iga to include adjusting the claimed shear rate through 
As to claims 4 and 5, the coating material has an ethylenically unsaturated compound (see abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715